DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2022 was filed after the mailing date of the Application 16/585,000 on September 27, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims 
This Office Action is in response to Applicant’s amendment filed on February 10, 2022.
Claims 1- 8, & 10 are pending. 
Claims 1- 6, & 8 are currently amended. 
Claim 10 is new. 
Claim 9 is cancelled. 
Claims 1- 8, & 10 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.

Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1- 8, & 10 under 35 U.S.C §
103, the arguments have been fully considered and are deemed unpersuasive.

Regarding claims 1-8, and 10, Applicant argued in substance that (1) newly added limitation, “on at least four active tool slots, the at least four user changeable tools configured,” is not taught by the prior arts of record; and (2) newly added limitations,  “depositing a first layer of a first thickness from a first tool, the tool attached to a carriage,” and “simultaneously depositing a second layer of a second thickness from a second tool attached to the carriage, the second thickness different from the first thickness,” are not taught by the prior arts of record. 

Examiner fully considered but respectfully traverses Applicant’s arguments. 

As per point (1), as summarized above in this Office Action, reference Hamilton teaches in paragraphs [0023] and [0027] the limitation, wherein on at least four active tool slots, the at least four user changeable tools configured. Thus, the newly added limitation is taught by the prior arts of record.

As per point (2), as summarized above in this Office Action, reference Hamilton teaches in paragraph [0044], wherein depositing a first layer of a first thickness from a first tool, the tool attached to a carriage; and further  reference Hamilton teaches in paragraph [0044], wherein simultaneously depositing a second layer of a second thickness from a second tool attached to the carriage, the second thickness different from the first thickness  Thus, the newly added limitations are taught by the prior arts of record. 
  
Applicant's arguments for other claims, which depend on the argued patentability of claim 1, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections are maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (US Pub. 2013/0180450).

Regarding claim 1, Hamilton teaches: 
a self-configuring computer controlled fabrication apparatus (Abstract; Fig 1; para [0036]; see also [0061]) comprising
 at least  (Fig 1 and Fig 2, para [0062]; see also para [0023]: “ready access” & [0039]; [Examiner’s Interpretation: Examiner interprets para [0023] as at least four user changeable tools concurrently installed: “ready access to one or more [at least two] . . . printheads . . .  and manufacturing tools [at least two] . . .  manipulable pincers . . . as shown in Fig. 1”)
on at least four active tool slots, the at least four user changeable tools configured (Fig 2, para [0023]: “ready access” & [0027])
 to fabricate a component from digital design data (para [0051]; see also para [0049]).

Hamilton specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    672
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    889
    media_image2.png
    Greyscale


[0036] The control software 1199 may be or include modular control, such as based on discrete models of each tool and each process, thereby allowing for "plug and play" of each individual process into a broader method to obtain a particular work item 1107. Thereby, for each performance of a process by a tool, a user may simply enter a desired end point for the tool, and/or when the tool is to perform its process, in a given method for a given work item 1107, and the model for that tool in software 1199 may automatically execute performance of that process for that tool to that end point or at that time for a given time.


[0062] Thus, according to an aspect of an exemplary embodiment of the present invention, the base of the platform may be a high precision machine providing at least three to six or more axes of positioning specifically designed to accommodate the functionalities described herein throughout. In an exemplary embodiment, precision levels may be between approximately 0.0002'' or 0.004 mm positioning resolution. The platform `work table,` as illustrated in FIG. 10, may be adjustable and/or  provide a vacuum hold, such as to provide accurate alignment of existing item 1107 to be worked on.As discussed in more detail with respect to FIG. 2, the platform may also include a variety of tools accessible to the tool plate for automatic interchanging. In a non-limiting exemplary embodiment, the platform may have a selection of six (6) standard tools and a selection of up to six (6) "umbilical" tools(tools that require access to feed stock or other resources not directly attached to the platform, such as, for example, access to a drum of chemicals).

[0023] As mentioned above, the platform of the present invention may provide numerous
functionalities and features. For example, the platform may provide automated `tool` changing, such
as multi-tool manufacturing turret, gantry, or robotic slide that may include, for example, ready access
to one or more gas inlets, outlets, vacuums, printheads, nanoprintheads, motors, and manufacturing
tools, such as sterile and/or remotely manipulable pincers, drivers, guns, injectors, and the like, as
shown in FIG. 1, such as to allow for unattended operation. The present platform may be roll-to-roll
production capable.

[0027] More particularly, and by way of non-limiting example, the present invention may perform
various tasks on a work item, such as a substrate, without exposure of the work item to external
contaminants and/or without manual intervention to switch tools that apply particular processes to the
work item. A work machine according to the present invention is illustrated in the example of FIG. 2.
As illustrated, the machine 1101 may include a base, such as a table, such as a vacuum base 1103 on
a vacuum table 1105, onto which the work item 1107 may be placed for exposure to processes 1111a,
b, c, d. The work item 1107 may be, for example, a blank substrate akin to an unmodified PC board,
and the work item 1107 may be subjected to a vacuum 1103a by vacuum base 1103. In optional
exemplary embodiments, vacuum base 1103 may have adjacent thereto, such as vertically
thereunder, a robotic arm for repositioning of vacuum base 1103 and/or work item 1107. Likewise, in
optional embodiments, vacuum base 1103 may be removed in favor of robotic arm 1131, such as to
provide additional axes for positioning work item 1107. Adjacent to vacuum base 1103 may be a
variety of tools 1113a, b, c, d correspondent to processes 1111a, b, c, d and for applying the processes
to the work item 1107. In the illustrated embodiment, the tools may be at the "front" 1101a of machine
1101, and may be suspended above and lateral to vacuum base 1103.



[0051] The exemplary extruder used with the present invention includes the delivery of continuous materials with a digital specification being imposed by external logic. The fabrication method is
preferably additive by depositing and/or bonding amorphous materials together in a way that results in a three-dimensional structure. Both the necessary computer control systems and building substrates may be remote from the extruder. The substrates, which may be powders and/or liquids and may include at least one binder may be remotely delivered to the extruder by a delivery tube, for example,f rom a reservoir system, such as illustrated in FIG. 6B.

Regarding claim 2, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
at least one tool is an additive tool is a modifying tool  (para [0052]; see para [0023]).

Regarding claim 3, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
at least one tool is an additive tool
and at least one tool is a subtractive tool 


Regarding claim 4, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
at least two tools fabricate different material components  (para [0023]).

Regarding claim 5, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
each tool shares the same type of physical and electrical connection between the tool and the tool slot  (para [0038]).

Regarding claim 6, Hamilton teaches all the limitations of claim 5. 
Hamilton further teaches comprising:
a tool carriage, the tool carriage constructed and arranged to move the tool slots wherein the tool slots can accept more than one type of tool. 

Regarding claim 7, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
each tool contains a non-volatile memory containing information about the identity, function, and performance of the tool  (para [0038]).

Regarding claim 8, Hamilton teaches all the limitations of claim 7. 
Hamilton further teaches in which:
the apparatus includes software to automatically  (para [0061]).



Regarding claim 10, Hamilton teaches: 
a method of additive fabrication (Abstract), the method comprising:
depositing a first layer of a first thickness from a first tool, the tool attached to a carriage (Fig 2, para [0044]); and	
simultaneously depositing a second layer of a second thickness from a second tool
attached to the carriage, the second thickness different from the first thickness (Fig 2, para [0044]).

Hamilton specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0044] In one specific exemplary embodiment of the present invention, as illustrated in FIG. 5, the
platform may include "drop-on-demand" electronic printing. Drop-on-demand printing allows users to
precisely control the placement of the ink on the substrate, and with minimum effort to change the
design to accommodate new concepts or ideas. Drop-on demand is comparable to computer
numerical controlled (CNC) machine tools used in the metal cutting industry. By further example, the
printing component may include a three axis Cartesian system under computer controlled movement
commands. Additional axis may be included, both powered and/or manual, depending on any
particular application. The platform of the present invention may include the integration of differing
print heads, as well as six axis control of platform movement, making the platform suitable for multiple
styles of drop-on-demand printing, such as thermal, piezoelectric, electrostatic and aerosol
methodologies. The print heads used with the present invention may vary greatly and are not limited
by size or resource demands given the modular nature of the present invention. For example, a print
head having sixteen (16) jets may be used in one configuration while a print head having one hundred
and twenty-eight (128) may be used for a different configuration. Similarly, multiple head sizes may be
used simultaneously by the present invention to maximize efficiencies
Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Hollander (US Pat. 10,073,434) teaches automated manufacturing system including two simultaneously and independently operating tool heads.  
Napadensky (US Pat. 9, 919, 474) teaches fabrication method with plurality of dispensing heads. 


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        07/30/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115